Geoesbeck, Chief Justice.
This action was instituted in the district court for Weston County for the purpose of recovering the sum of $75.00 for the services of the plaintiff in error as deputy county cleric from November 18, 1891, to January 1, 1892. The bill was disallowed by the board of the county commissioners for Weston County, for the reason that upon the said 18th day of' November said board adopted the following preamble and resolution: “Whereas, the necessary expenses of this county under the most- economical administration are far in excess of the current revenue of the. county; and Whereas, it is ineum-*276bent upon the commissioners of this county to reduce the necessary, expenses • of the county to the lowest .possible.point expedient, — Therefore, Be it Besolved, that the county henceforth allow'and pay for no deputy or deputies for county offices,- and all approvals of appointment of- deputies are hereby revoked .and rescinded.” - The county clerk, as clerk of the board; attended the meeting'.at-which this resolution was adopted, and-recorded the.same in the proceedings of the board,-' and. -it is therefore claimed .that he had due notice thereof; The deputy was appointe'd.in writing by the county clerk, January 24, 1891, for the term of two years.. -There is' nothing'inthe record to. show whether the county board, consented .to such appointment,- but the salary-of the deputy so appointed ivas audited and allowed by the board up to the time of the passage of the resolution, and this, we think,--is. a sufficient-.approval of the .official appointed, and a ratification of his appointment.
.. Tbmauthority for the. appointment- of the plaintiff in error as deputy county clerk of the county of Weston is= conferred by-the- terms of an. act of the-,first - legislature providing for assistants and deputies of. certain, county and district officers, approved January 10,: 1891. Ch, 56,- Sess. Laws, 1890-91. This legislation.is authorized and directed by the following constitutional, provision: . “Tim legislature, shall provide by general-law. for such deputies as the-public necessities may require.” Const. Wyo.,;. Art. XIY.,..Sec. 4. This section evidently refers 'to deputy county officers, at' le^st, as the next preceding section requires that the-salaries of- county officers shall:-be fixed bylaw, within certain limits therein defined. •
- -The statute, ref erred to .classifies-the. counties of'the 'State for the .purposes- of the.act, according-to; the assessable valuation thereof, into .four classes. • No proof-was offered..shpwing into 'which- class. Weston County Would fall, but wernay presume-.that.it was-the-third-class,-.as the action.of the -county clerk- and the county, -board indicates that', the deputy was appointed-'under the provisions^ of-the statute regulating' the appointment-of deputy county clerks of-t-hati class of counties, and is-so referred to in the brief of- plaintiff in, error.- ■■
*277The statute provides that certain eountyand district officers may have-deputies and assistants as prescribed'by law,'who shall be appointed subject to the approval of the county board. In counties of the first class, the county clerk may appoint one deputy, and, with the consent of the board, may appoint such other deputies as-may be necessary,- and these deputies-may each receive a salary not to exceed $1,200.00 per year. . In counties of-the second and-third classes, the county clerk may appoint, with the consent of the board of - county commissioners, one -deputy, the salary of which in counties of the second class is not to exceed eight hundred dollars.per annum.; and in counties of the third class, not more than sixty dollars per month- In counties of the fourth-class, the county- clerk may- appoint sueh deputies as may be allowed by.-the county board,- with a salary not to exceed -sixty dollars-per month for the time actually employed. In addition to these' provisions for deputy county-clerks, the .clerks of the several counties-are permitted to appoint such assistants for clerical- oh other services as may be necessary, with the approval- of the county -board.' Sections 2, 3, and 4,--Ch."56, Sess.- Laws -1890-91. From a careful examination of the provisions of this -law, we think the legislative intent is clear requiring the approval -of the county-board to -the appointment of each-deputy co.unty clerk, and, ■ further, that in certain cases; particularly-as to counties of the third class, into which Weston is conceded- to fall,-that the deputy may not be: appointed at all, unless the' consent of- the board is obtained thereto, and that the' board in counties-of that class have the tight to regulate'the appointment of deputies, by directing when such-' officers are required, and dispensing with- their services when .the public necessities do not demand their further employment. The contention of the plaintiff in error, that' the board having ratified the appointment, could not dispense with the services- of the- deputy, is not well-founded.
Although, by payment of the official salary, "the ratification of the' act of the county clerk in making the appointment'and conferring it upon the plaintiff in error may be presumed, yet, as the statute fixes no. time for which the deputy may be ap*278pointed; we think in cases of counties of the third class that the county board may withdraw its consent to-the creation of the office and revolee the appointment., The legislature provides for the appointment and payment of deputy county clerks in counties of the first class, one for the county absolutely and as many more as the county board may deem necessary, and the appointment must he subject to the approval of the board, but in counties of the other classes, the county board must consent to the initial or continuous employment of a deputy county clerk, and even after the employment of guch an official under circumstances showing the consent of the board to the employment of a deputy and the confirmation of the person appointed, the county board could withdraw its consent at any time to the future employment of any person in such a capacity, whenever in its judgment public interests required that the services of such officér be dispensed with without injury to the public service, or where, as in this case, the revenues of the county were insufficient to warrant the continuance of such an office. The constitutional provisions invoked have no application. It is contended that the deputy could not be removed except upon hearing and for cause, but there is no such provision of law, and the constitution is not self-executing in this respect. The provision of the constitution that “every person holding any civil office under the State, or any municipality therein, shall, unless x'emoved according to law, exercise the duties of such office until his successor is duly qualified,” has no reference to the case of plaintiff in error, as his term of office as deputy county clerk is. not for a fixed period, and could only exist' “with the consent of the hoard of the county commissioners” in counties of the third class, and because the discontinuance of his office was impliedly, warranted by the terms of the act under which he was appointed. Doubtless the provisions of the statute under consideration are somewhat obscure, but the legislative intent seems clear that the county board in counties of the third class could control the employment and tenure of office of deputy county clerks.
The terms of the recent statute-(Ch. 74, Sess. Laws 1895) provide in plain language that in counties of the third class *279the county commissioners may employ a deputy county clerk, and have thus removed the apparent obscurities of the act under consideration.
The judgment of the district court for Weston County for the defendant in error, the hoard of the county commissioners, is affirmed.
Conaway and Pottee, JJ., concur.